     Case 2:19-cv-06781-DMG-JEM Document 1 Filed 08/05/19 Page 1 of 9 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 877-206-4741
 5   Fax: 866-633-0228
 6
     tfriedman@toddflaw.com
     mgeorge@toddflaw.com
 7   abacon@toddflaw.com
 8   Attorneys for Plaintiffs,
 9
                        UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
     JAMES SCHAFFER, SID NAIMAN, )             Case No.
12   and ABANTE ROOTER AND             )
13   PLUMBING, INC., individually and )        CLASS ACTION
     on behalf of all others similarly )
14   situated,                         )       COMPLAINT FOR VIOLATIONS
15                                     )       OF:
     Plaintiffs,                       )
16                                             1. NEGLIGENT VIOLATIONS OF
                                       )
                                                  THE TELEPHONE CONSUMER
17          vs.                        )          PROTECTION ACT [47 U.S.C.
18                                     )          §227 ET SEQ.]
                                       )       2. WILLFUL VIOLATIONS OF THE
19                                                TELEPHONE CONSUMER
     INSTABOOST; DOES 1 through 10, )             PROTECTION ACT [47 U.S.C.
20   inclusive,                        )          §227 ET SEQ.]
                                       )
21
     Defendants.                       )       DEMAND FOR JURY TRIAL
22         Plaintiff, JAMES SCHAFFER, SID NAIMAN, and ABANTE ROOTER
23   AND PLUMBING, INC. (“Plaintiffs”), individually and all others similarly
24   situated, alleges the following upon information and belief based upon personal
25   knowledge:
26                              NATURE OF THE CASE
27         1.     Plaintiffs brings this action individually and on behalf of all others
28   similarly situated seeking damages and any other available legal or equitable


                                 CLASS ACTION COMPLAINT
                                            -1-
     Case 2:19-cv-06781-DMG-JEM Document 1 Filed 08/05/19 Page 2 of 9 Page ID #:2




 1   remedies resulting from the illegal actions of INSTABOOST (“Defendant”), in
 2   negligently, knowingly, and/or willfully contacting Plaintiffs on Plaintiffs’ cellular
 3   telephones in violation of the Telephone Consumer Protection Act, 47. U.S.C. §
 4   227 et seq. (“TCPA”), thereby invading Plaintiff’s privacy and causing them to
 5   incur unnecessary and unwanted expenses.
 6                              JURISDICTION & VENUE
 7         2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 8   a residents of California, seek relief on behalf of a Class, which will result in at
 9   least one class member belonging to a different state than that of Defendant, a
10   company with its principal place of business and State of Incorporation in Florida
11   state. Plaintiff also seeks up to $1,500.00 in damages for each call in violation of
12   the TCPA, which, when aggregated among a proposed class in the thousands,
13   exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
14   diversity jurisdiction and the damages threshold under the Class Action Fairness
15   Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
16         3.      Venue is proper in the United States District Court for the Central
17   District of California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a)
18   because Defendant does business within the state of California and Plaintiff resides
19   within this District.
20                                        PARTIES
21         4.      Plaintiff, JAMES SCHAFFER (“Plaintiff”), is a natural person
22   residing in Orange County of the state of California and is a “person” as defined
23   by 47 U.S.C. § 153 (39).
24         5.      Plaintiff, SID NAIMAN (“Plaintiff”), is a natural person residing in
25   Maricopa County of the state of Arizona and is a “person” as defined by 47 U.S.C.
26   § 153 (39).
27         6.      Plaintiff, ABANTE ROOTER AND PLUMBING, INC. (“Plaintiff”),
28   is a corporate business entity operating and residing in Alameda County of the state


                                  CLASS ACTION COMPLAINT
                                             -2-
     Case 2:19-cv-06781-DMG-JEM Document 1 Filed 08/05/19 Page 3 of 9 Page ID #:3




 1   of California and is a “person” as defined by 47 U.S.C. § 153 (10).
 2          7.     Defendant, INSTABOOST (“Defendant”), is a marketing company
 3   and is a “person” as defined by 47 U.S.C. § 153 (39).
 4          8.     The above named Defendant, and its subsidiaries and agents, are
 5   collectively referred to as “Defendants.” The true names and capacities of the
 6   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 7   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 8   names. Each of the Defendants designated herein as a DOE is legally responsible
 9   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
10   Complaint to reflect the true names and capacities of the DOE Defendants when
11   such identities become known.
12          9.     Plaintiff is informed and believes that at all relevant times, each and
13   every Defendant was acting as an agent and/or employee of each of the other
14   Defendants and was acting within the course and scope of said agency and/or
15   employment with the full knowledge and consent of each of the other Defendants.
16   Plaintiff is informed and believes that each of the acts and/or omissions complained
17   of herein was made known to, and ratified by, each of the other Defendants.
18                                FACTUAL ALLEGATIONS
19          10.    Beginning on or around December 15, 2016, Defendant contacted
20   Plaintiff Schaffer on his cellular telephone ending in -5154, in an effort to sell or
21   solicit its services.
22          11.    Beginning on or around December 11, 2017, Defendant contacted
23   Plaintiff Sid Naiman on his cellular telephone ending in -6443, in an effort to sell
24   or solicit its services.
25          12.    Beginning on or around November 27, 2018, Defendant contacted
26   Plaintiff Abante Rooter and Plumbing on their cellular telephone ending in -9202,
27   in an effort to sell or solicit its services.
28          13.    Defendant used an “automatic telephone dialing system”, as defined


                                     CLASS ACTION COMPLAINT
                                                -3-
     Case 2:19-cv-06781-DMG-JEM Document 1 Filed 08/05/19 Page 4 of 9 Page ID #:4




 1   by 47 U.S.C. § 227(a)(1) to place its daily calls to Plaintiff seeking to sell or solicit
 2   its business services. At one or more instance during these calls, Defendant utilized
 3   an “artificial or prerecorded voice” as prohibited by 47 U.S.C. § 227(b)(1)(A).
 4         14.    Defendant’s calls constituted calls that were not for emergency
 5   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 6         15.    Defendant’s calls were placed to telephone number assigned to a
 7   cellular telephone service for which Plaintiffs incur a charge for incoming calls
 8   pursuant to 47 U.S.C. § 227(b)(1).
 9         16.    Plaintiff is not a customer of Defendant’s services and has never
10   provided any personal information, including his cellular telephone number, to
11   Defendant for any purpose whatsoever. Accordingly, Defendant never received
12   Plaintiff’s “prior express consent” to receive calls using an automatic telephone
13   dialing system or an artificial or prerecorded voice on his cellular telephone
14   pursuant to 47 U.S.C. § 227(b)(1)(A).
15                                CLASS ALLEGATIONS
16         17.    Plaintiff brings this action on behalf of himself and all others similarly
17   situated, as a member of the proposed class (hereafter “The Class”) defined as
18   follows:
19
20                All persons within the United States who received any
                  telephone calls from Defendant to said person’s cellular
21                telephone made through the use of any automatic
22                telephone dialing system or an artificial or prerecorded
                  voice and such person had not previously consented to
23
                  receiving such calls within the four years prior to the
24                filing of this Complaint
25
           18.    Plaintiff represents, and is a member of, The Class, consisting of All
26
     persons within the United States who received any telephone calls from Defendant
27
     to said person’s cellular telephone made through the use of any automatic telephone
28



                                    CLASS ACTION COMPLAINT
                                               -4-
     Case 2:19-cv-06781-DMG-JEM Document 1 Filed 08/05/19 Page 5 of 9 Page ID #:5




 1   dialing system or an artificial or prerecorded voice and such person had not
 2   previously not provided their cellular telephone number to Defendant within the
 3   four years prior to the filing of this Complaint.
 4           19.      Defendant, its employees and agents are excluded from The Class.
 5   Plaintiff does not know the number of members in The Class, but believes the Class
 6   members number in the thousands, if not more. Thus, this matter should be
 7   certified as a Class Action to assist in the expeditious litigation of the matter.
 8           20.      The Class is so numerous that the individual joinder of all of its
 9   members is impractical. While the exact number and identities of The Class
10   members are unknown to Plaintiff at this time and can only be ascertained through
11   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
12   The Class includes thousands of members.            Plaintiff alleges that The Class
13   members may be ascertained by the records maintained by Defendant.
14           21.      Plaintiff and members of The Class were harmed by the acts of
15   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
16   and Class members via their cellular telephones thereby causing Plaintiff and Class
17   members to incur certain charges or reduced telephone time for which Plaintiff and
18   Class members had previously paid by having to retrieve or administer messages
19   left by Defendant during those illegal calls, and invading the privacy of said
20   Plaintiff and Class members.
21           22.      Common questions of fact and law exist as to all members of The

22   Class which predominate over any questions affecting only individual members of

23   The Class. These common legal and factual questions, which do not vary between

24
     Class members, and which may be determined without reference to the individual

25
     circumstances of any Class members, include, but are not limited to, the following:

26
        a.         Whether, within the four years prior to the filing of this Complaint,
27                 Defendant made any call (other than a call made for emergency purposes
28                 or made with the prior express consent of the called party) to a Class


                                     CLASS ACTION COMPLAINT
                                                -5-
     Case 2:19-cv-06781-DMG-JEM Document 1 Filed 08/05/19 Page 6 of 9 Page ID #:6




 1                  member using any automatic telephone dialing system or any artificial or
                    prerecorded voice to any telephone number assigned to a cellular
 2                  telephone service;
 3      b.          Whether Plaintiff and the Class members were damages thereby, and the
                    extent of damages for such violation; and
 4
        c.          Whether Defendant should be enjoined from engaging in such conduct in
 5                  the future.
 6
              23.      As a person that received numerous calls from Defendant using an
 7
     automatic telephone dialing system or an artificial or prerecorded voice, without
 8
     Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of The
 9
     Class.
10
              24.      Plaintiff will fairly and adequately protect the interests of the members
11
     of The Class. Plaintiff has retained attorneys experienced in the prosecution of
12
     class actions.
13
              25.      A class action is superior to other available methods of fair and
14
     efficient adjudication of this controversy, since individual litigation of the claims
15
     of all Class members is impracticable. Even if every Class member could afford
16
     individual litigation, the court system could not. It would be unduly burdensome
17
     to the courts in which individual litigation of numerous issues would proceed.
18
     Individualized litigation would also present the potential for varying, inconsistent,
19
     or contradictory judgments and would magnify the delay and expense to all parties
20
     and to the court system resulting from multiple trials of the same complex factual
21
     issues. By contrast, the conduct of this action as a class action presents fewer
22
     management difficulties, conserves the resources of the parties and of the court
23
     system, and protects the rights of each Class member.
24
              26.      The prosecution of separate actions by individual Class members
25
     would create a risk of adjudications with respect to them that would, as a practical
26
     matter, be dispositive of the interests of the other Class members not parties to such
27
     adjudications or that would substantially impair or impede the ability of such non-
28
     party Class members to protect their interests.


                                       CLASS ACTION COMPLAINT
                                                  -6-
     Case 2:19-cv-06781-DMG-JEM Document 1 Filed 08/05/19 Page 7 of 9 Page ID #:7




 1          27.   Defendant has acted or refused to act in respects generally applicable
 2   to The Class, thereby making appropriate final and injunctive relief with regard to
 3   the members of the California Class as a whole.
 4
 5
                             FIRST CAUSE OF ACTION
            Negligent Violations of the Telephone Consumer Protection Act
 6                               47 U.S.C. §227 et seq.
 7          28.   Plaintiff repeats and incorporates by reference into this cause of
 8   action the allegations set forth above.
 9          29.   The foregoing acts and omissions of Defendant constitute numerous
10   and multiple negligent violations of the TCPA, including but not limited to each
11   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
12          30.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
13   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
14   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
15          31.   Plaintiff and the Class members are also entitled to and seek
16   injunctive relief prohibiting such conduct in the future.
17
18
                         SECOND CAUSE OF ACTION
      Knowing and/or Willful Violations of the Telephone Consumer Protection
19                                      Act
20                            47 U.S.C. §227 et seq.
21          32.   Plaintiff repeats and incorporates by reference into this cause of
22   action the allegations set forth above.

23          33.   The foregoing acts and omissions of Defendant constitute numerous

24   and multiple knowing and/or willful violations of the TCPA, including but not

25
     limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et

26
     seq.

27
            34.   As a result of Defendant’s knowing and/or willful violations of 47

28
     U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of



                                  CLASS ACTION COMPLAINT
                                             -7-
     Case 2:19-cv-06781-DMG-JEM Document 1 Filed 08/05/19 Page 8 of 9 Page ID #:8




 1   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 2   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 3         35.    Plaintiff and the Class members are also entitled to and seek
 4   injunctive relief prohibiting such conduct in the future.
 5
 6                                PRAYER FOR RELIEF
 7    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 8
 9
                             FIRST CAUSE OF ACTION
            Negligent Violations of the Telephone Consumer Protection Act
10                               47 U.S.C. §227 et seq.
11
                  As a result of Defendant’s negligent violations of 47 U.S.C.
12
                   §227(b)(1), Plaintiff and the Class members are entitled to and
13                 request $500 in statutory damages, for each and every violation,
14
                   pursuant to 47 U.S.C. 227(b)(3)(B); and

15                Any and all other relief that the Court deems just and proper.
16
                         SECOND CAUSE OF ACTION
17
      Knowing and/or Willful Violations of the Telephone Consumer Protection
18                                      Act
19
                              47 U.S.C. §227 et seq.

20                As a result of Defendant’s willful and/or knowing violations of 47
21                 U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
                   and request treble damages, as provided by statute, up to $1,500, for
22
                   each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
23                 U.S.C. §227(b)(3)(C); and
24
                  Any and all other relief that the Court deems just and proper.
25
26   ///
27   ///
     ///
28
     ///


                                  CLASS ACTION COMPLAINT
                                             -8-
     Case 2:19-cv-06781-DMG-JEM Document 1 Filed 08/05/19 Page 9 of 9 Page ID #:9




 1                                    JURY DEMAND
 2         36.    Pursuant to the Seventh Amendment to the Constitution of the United
 3   States of America, Plaintiffs are entitled to, and demands, a trial by jury.
 4
 5         Respectfully submitted this 2nd day of August, 2019.
 6                             LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 7
 8                                     By: /s Todd M. Friedman
                                           Todd M. Friedman
 9                                         Law Offices of Todd M. Friedman
10                                         Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                              -9-
